DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 25-39 in the reply filed on 02/18/2022 is acknowledged.

Claim Objections
Claims 33 and 35 are objected to because of the following informalities: the name of the catalyst “galinstan” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a gallium alloy and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28, 30, 34, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonca US 20050178061. 
Regarding claim 25, 27, 28, the Tonca reference teaches a hydrogen generator system by splitting water in a container with a plurality of cells comprising a reactant (Abstract). The reference teaches hydrogen gas is produced (Para [00042]) by 
Regarding claim 26, the Tonca reference teaches plural cells in the system and each cell is considered as a different reactor. The cells are independent since the reference that as water rises inside the container, each successively stacked cell will be filled with water and activated to produce hydrogen gas (Para [0056]). Additionally, Once the internal pressure falls below a pre-determined level, the operator can pump more water into the reactor 110 to activate additional cells 30 to produce hydrogen (Para [0069 and Fig. 2]). Therefore, the reference teaches second cell with a second injection of water and a second instance of hydrogen generation from the aluminum alloy within the second cell. Here the second cell will be considered as the second reactor of the claim. 
Regarding claim 30 a water containing vessel 121 or 221is shown that is connected to the inlet port of the reactor(Para [0061]). 
Regarding claims 34, 36 and 37, the Tonca reference teaches a hydrogen generator system by splitting water in a container with a plurality of cells comprising a reactant (Abstract). The reference teaches hydrogen gas is produced (Para [00042]) by contacting water with a reactant metal. The reference teaches that the metal is Al, Mg, Si and Zn. However, alloying these metals is also taught in a different embodiment (Para [00042]). The reference further teaches that water is injected with a pump into the reactor at appropriate intervals of time determined from pressure readings from a gauge (Para [0069]). This means that the pressure of hydrogen is monitored and the injection of water is controlled since it is at regulated intervals. The pressure inside the reactor . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonca US 20050178061.
Regarding claim 29, there is no teaching in Tonca regarding maintaining the pressure of injection at about 6 psi above the pressure of hydrogen. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal relative pressure for the injection of water. One would be motivated to deliver water to the cells at a pressure that activates the cell to produce hydrogen around the same time the hydrogen production rate of a below activated cell begins to decline. This would result in smooth hydrogen production rate without disruptions or slowdowns. 

However, the reference does not teach that when the water is introduced into each cell it is introduced as multiple inputs. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to make the water inputs smaller and in groups of multiple small inputs instead of one larger amount of water being added at once. One would be motivated to do so in an effort to use up more water by introducing it in smaller increments. This would make the water a limiting reagent. 

Claims 32, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonca US 20050178061, in view of Hatoum US 20100028255.
Regarding claims, 32, 33 and 35, Tonca does not teach the use of a catalyst material containing gallium or is  the alloy galinstan that contains gallium. 
Hatoum teaches product hydrogen from aluminum by first treating the aluminum with galinstan (Abstract). The reference highlights the ability of galinstan for disrupting the passivation layer on aluminum. Very little Galinstan is required to remove the passivation layer, hence the method is very economical to implement. During the reaction of Aluminum with water, Galinstan moves with the reaction front, continually exposing unoxidized Aluminum to water (Para [0016]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use galinstan with aluminum in the system of Tonca to remove deposits on the aluminum and keep the reaction moving forward. 

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonca US 20050178061, in view of Wallace US 20160002031. 
Regarding 31, Tonca does not specify if the water is pumped by compressed air displacement. 
Wallace teaches a hydrogen generation system which combines a reactant material with an aqueous solution to generate hydrogen (Abstract). The reference teaches that water source inlet allows the filling, or refilling, of water container or vessel as needed. Water from the water container may be pumped into the reactor via water supply line  using a pump, such as a peristaltic pump, a manual pump, positive displacement pumps, and other pumps (Para [0073]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a displacement pump to pump the water. One would be motivated to use any functionally equivalent type of pump to move the water into the reactor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736